COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         2017 Yale Development, LLC v. Steadfast Funding, LLC, et
                             al.

Appellate case number:       01-20-00027-CV

Trial court case number:     2016-64847

Trial court:                 190th District Court of Harris County

        Appellant, 2017 Yale Development, LLC, has filed a Second Motion to Extend
Time to File Brief. Appellant’s brief was initially due on July 20, 2020. After failing to
timely file its brief, on July 27, 2020, the Clerk of this Court notified appellant that the time
for filing its brief had expired. Appellant was further advised that unless it filed its
appellant’s brief on or before August 6, 2020, the appeal was subject to dismissal. On July
28, 2020, appellant filed its first motion to extend time for filing its brief, seeking an
extension due to disruptions to counsel for appellant’s law practice caused by the
pandemic. In its first motion for extension, appellant sought a seventy-three-day extension,
extending the deadline to file its brief to October 1, 2020. On July 28, 2020, this Court
granted appellant’s first motion for extension.
        On September 28, 2020, filed its Second Motion to Extend Time to File Brief,
seeking a further extension of the deadline to file its brief, again citing disruptions to
counsel for appellant’s law practice caused by the pandemic. In its second motion,
appellant seeks an additional seventy-five-day extension, extending the deadline to files its
brief to December 15, 2020, which is 148 days after appellant’s brief was originally due.
        Appellant’s second motion to extend its brief deadline is granted. Appellant must
file a brief that complies with the applicable Texas Rules of Appellate Procedure, including
Rule 38.1, no later than December 15, 2020. No further extensions will be granted.
       On October 7, 2020, appellees, referred to collectively as the “Steadfast Parties,”
filed a motion to dismiss appellant’s appeal, arguing that appellant has engaged, and
continues engage, in “a pattern of vexatious tactics in this dispute (and in their other
hundreds of similar disputes),” which are themselves “frivolous,” and further, that
appellant has failed to prosecute its appeal.
        Accordingly, because we have granted appellant’s second motion to extend,
appellees’ motion to dismiss is denied, without prejudice to refiling in the event appellant
fails to file its brief on or before the extended deadline of December 15, 2020.
       It is so ORDERED.
Judge’s signature: _____/s/ Evelyn V. Keyes________
                    Acting individually  Acting for the Court

Date: __October 13, 2020______